Hill, P. J.
The award against the Special Fund for Reopened Cases should be affirmed. The Workmen’s Compensation Law provides for the correction of an erroneous wage rate and the resultant increase of compensation is in a separate category from the original award of compensation or death benefits. (Workmen’s Compensation Law, § 22.) The section mentioned makes the corrected award effective from the date of the injury. The limitations in sections 25-a and 123 of the Workmen’s Compensation Law deal with compensation for disability or death benefits. Section 25-a limits the retroactive effect “ for a period of disability or for death benefits ” to two years immediately preceding the date of the filing of an application, but no mention is made of “ an erroneous wage rate ”. Upon the hearing in this matter the representative of the special fund admitted that on July 2, 1940, an application had been made concerning the claimant’s wage expectancy and that again on August 27th of that year the case was on the calendar for the same purpose. This award, to which the claimant is entitled in all fairness and equity, should be affirmed.